DETAILED ACTION
	This is in response to communication received on 7/28/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/16/22 and 4/28/22.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Maier et al. US PGPub 2017/0217121 hereinafter MAIER in view of Eiji et al. JPH0478535A hereinafter EIJI and Kittle et al. US 2011/0217652 hereinafter KITTLE on claims 1-3 and 5-16 are maintained. The rejection is repeated below for convenience.
As for claim 1, MAIER teaches "The invention relates to an embossed multilayered composite film comprising a decorative substrate layer which, in addition to other applications, is particularly advantageously used as a floor covering, wall paneling or furniture film" (paragraph 1, lines 1-5), i.e. a method of fabricating a decor.
MAIER teaches "In accordance with the invention, the object is solved by a multilayered composite film comprising at least the following immediately consecutive and mutually bonded layers A-B-C: A: on the visible side, a polymer layer comprising 1 to 100% by weight, preferably 10 to 90% by weight, of extrudable thermoplastic polyurethane-containing polymer and/or ionomer; B: a tie layer comprising one or more modified plastic(s) for the tie; C: on the substrate side, a decorative layer" (paragraph 9, lines 6-16), and further goes on to teach having an embossed layer A applied on a layer B which is attached to a base layer C and a layer D in which layer A is embedded (Figure 3), i.e. providing a substrate, and further applying a first layer onto the substrate and a second layer such that the surface texture obtained in the applying of layer A in the layer D.
MAIER is silent on ii) apply a first liquid curable coating onto the substrate of step i); iii) placing an element having a structured surface onto the first liquid curable coating of step ii); iv) curing the first liquid curable coating while contacting the element with the liquid curable coating such that an intermediate product is produced, wherein the cured coating of the produced intermediate product has a surface texture that is embossed with the structured surface of the element; v) removing the element having the structured surface; vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi).
EIJI teaches "The present invention relates to a method for manufacturing a decorative sheet used for building interior materials such as walls and ceilings, furniture, storage furniture, cabinets, washstands, kitchen stands" (paragraph 1, lines 13-16), i.e. a method of fabricating a decor.
EIJI further teaches "A known method ... may be used for coating, and the coating is applied thicker than the embossing depth formed on the transparent master film 1. The UV curable resin 3 is preferably a solvent-free type ... FIG. 3 shows an ultraviolet ray from the transparent mother film side after the uneven embossed pattern 1 b surface of the transparent mother film 1 is brought into close contact with the ultraviolet curable resin before the ultraviolet curable resin 3 on the printing sheet 2 is cured ... then peeling the transparent. .. film 1" page 3, lines 86-97), i.e. i) providing a substrate; ii) apply a first liquid curable coating onto the substrate of step i); iii) placing an element having a structured surface onto the first liquid curable coating of step ii); iv) curing the first liquid curable coating while contacting the element with the liquid curable coating such that an intermediate product is produced, wherein the cured coating of the produced intermediate product has a surface texture that is embossed with the structured surface of the element; v) removing the element having the structure surface.
EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance (page 4, lines 135-145).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the embossed thermoplastic layer A of MAIER with the applied and UV-cured layer of EIJI such that the process includes the steps of i) providing a substrate; ii) apply a first liquid curable coating onto the substrate of step i); iii) placing an element having a structured surface onto the first liquid curable coating of step ii); iv) curing the first liquid curable coating while contacting the element with the liquid curable coating such that an intermediate product is produced, wherein the cured coating of the produced intermediate product has a surface texture that is embossed with the structured surface of the element; v) removing the element having the structure surface because EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance.
MAIER and EIJI are silent on vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi). However, MAIER does teach "wherein the layer D denotes one or more mutually bonded layers and is connected to the layer A directly, via a bonding layer or adhesive layer, by lamination or by mechanical connecting elements" (paragraph 4-7) and "The layer D can then advantageously comprise one or more of the following layers: one or more additional ionomer layers, a covering layer, a UV protection layer, a layer of varnish, a moisture protection layer, a mechanical protection layer, a layer which prevents slipping, or a (heat-melt) adhesive layer; wherein the layer D can be transparent and/or can comprise a surface profile." (paragraph 28) 
KITTLE teaches "A process for coating a substrate comprising the sequential steps of (i) providing a transfer sheet provided with clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that, (ii) applying the transfer sheet onto the substrate with the coating in contact with the substrate, and (iii) curing the coating on the substrate" (abstract) and "applying a final transfer sheet provided with a clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that onto the previously coated substrate with the powder coating toner, or UV-curable ink in contact with the previously coated substrate, g. optionally removing the transfer sheet from the coating, and h. curing the coating on the substrate" (paragraph 53-55), i.e. vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi).
KITTLE further teaches "The advantage of having this clear coat composition pre-coated on the transfer sheet is that the clear coat composition will be co-applied with the powder coating onto the substrate, resulting in a clear coat on top of the powder coating, which inhibits shrink of the powder coating during cure and makes the powder coating decoration less easy to be scratched off" (paragraph 10, lines 3-9).
It would have been obvious to one of ordinary skill in the art to include the process of KITTLE in the process of MAIER and EIJI such that vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi) such that the surface texture obtained in step iv) is embedded in the cured second coating because KITTLE teaches that such processes would create a coating with decorations that is less likely to be scratched off.
As for claim 2, MAIER and EIJI are silent on wherein step vi) includes the application of a release layer, the release layer provided with the second liquid curable coating, such that the second liquid curable coating is in contact with the surface texture of the intermediate product.
KITTLE teaches "A process for coating a substrate comprising the sequential steps of (i) providing a transfer sheet provided with clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that, (ii) applying the transfer sheet onto the substrate with the coating in contact with the substrate, and (iii) curing the coating on the substrate" (abstract) and "applying a final transfer sheet provided with a clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that onto the previously coated substrate with the powder coating toner, or UV-curable ink in contact with the previously coated substrate, g. optionally removing the transfer sheet from the coating, and h. curing the coating on the substrate" (paragraph 53-55), i.e. vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi) ... wherein step vi) includes the application of a release layer, the release layer provided with the second liquid curable coating, such that the second liquid curable coating is in contact with the surface texture of the intermediate product.
KITTLE further teaches "The advantage of having this clear coat composition pre-coated on the transfer sheet is that the clear coat composition will be co-applied with the powder coating onto the substrate, resulting in a clear coat on top of the powder coating, which inhibits shrink of the powder coating during cure and makes the powder coating decoration less easy to be scratched off" (paragraph 10, lines 3-9). 
It would have been obvious to one of ordinary skill in the art to include the Process of KITTLE in the process of MAIER and EIJI such that vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi) ... wherein step vi) includes the application of a release layer, the release layer provided with the second liquid curable coating, such that the second liquid curable coating is in contact with the surface texture of the intermediate product. such that the surface texture obtained in step iv) is embedded in the cured second coating because KITTLE teaches that such processes would create a coating with decorations that is less likely to be scratched off.
As for claim 3, MAIER and EIJI are silent on viii) removing the release layer from the product cured in step vii).
KITTLE teaches "A process for coating a substrate comprising the sequential steps of (i) providing a transfer sheet provided with clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that, (ii) applying the transfer sheet onto the substrate with the coating in contact with the substrate, and (iii) curing the coating on the substrate" (abstract) and "applying a final transfer sheet provided with a clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that onto the previously coated substrate with the powder coating toner, or UV-curable ink in
 contact with the previously coated substrate, g. optionally removing the transfer sheet from the coating, and h. curing the coating on the substrate" (paragraph 53-55), i.e. vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi) ... wherein step vi) includes the application of a release layer, the release layer provided with the second liquid curable coating, such that the second liquid curable coating is in contact with the surface texture of the intermediate product and further viii) removing the release layer from the product cured in step vii).
KITTLE further teaches "The advantage of having this clear coat composition pre-coated on the transfer sheet is that the clear coat composition will be co-applied with the powder coating onto the substrate, resulting in a clear coat on top of the powder coating, which inhibits shrink of the powder coating during cure and makes the powder coating decoration less easy to be scratched off" (paragraph 10, lines 3-9).
It would have been obvious to one of ordinary skill in the art to include the process of KITTLE in the process of MAIER and EIJI such that vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi) ... wherein step vi) includes the application of a release layer, the release layer provided with the second liquid curable coating, such that the second liquid curable coating is in contact with the surface texture of the intermediate product such that the surface texture obtained in step iv) is embedded in the cured second coating and further viii) removing the release layer from the product cured in step vii) because KITTLE teaches that such processes would create a coating with decorations that is less likely to be scratched off.
As for claim 4, MAIER is silent on wherein the element having a structured surface is selected from the group including textured foil.
EIJI further teaches "A known method ... may be used for coating, and the coating is applied thicker than the embossing depth formed on the transparent master film 1. The UV curable resin 3 is preferably a solvent-free type ... FIG. 3 shows an ultraviolet ray from the transparent mother film side after the uneven embossed pattern 1 b surface of the transparent mother film 1 is brought into close contact with the ultraviolet curable resin before the ultraviolet curable resin 3 on the printing sheet 2 is cured ... then peeling the transparent. .. film 1" page 3, lines 86-97), and further that the "transparent thermoplastic film on which the embossed patterned is formed is adhered to the surface, and the resin is cured by irradiating the transparent film with ultraviolet rays" (page 2, liens 1-3), wherein the transparent film is a patterned thermoplastic film, i.e. a textured foil.
EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance (page 4, lines 135-145).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the embossed thermoplastic layer A of MAIER with the applied and UV-cured layer of EIJI such that the process includes the wherein the element having a structured surface is selected from the group including textured foil because EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance.
As for claim 5, Examiner draws attention to the rejection in claim 1 in which MAIER and EIJI are shown to teach a first liquid curable coating being used as layer D in MAIER.
Examiner further notes that MAIER teaches that "Conversely, in another embodiment of the invention, one or more of these layers-for example, the layers D and/or E, or the layers D and/or A----comprise filler materials, effect materials and/or pigments" (paragraph 30, lines 3-6), i.e. wherein the first coating comprises pigment, such that when viewed with EIJI, wherein the first liquid curable coating comprises pigments.
As for claim 6, MAIER and EIJI are silent on wherein the second liquid curable coating.
KITTLE teaches "A process for coating a substrate comprising the sequential steps of (i) providing a transfer sheet provided with clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that, (ii) applying the transfer sheet onto the substrate with the coating in contact with the substrate, and (iii) curing the coating on the substrate" (abstract) and "applying a final transfer sheet provided with a clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that onto the previously coated substrate with the powder coating toner, or UV-curable ink in contact with the previously coated substrate, g. optionally removing the transfer sheet from the coating, and h. curing the coating on the substrate" (paragraph 53-55), i.e. wherein the second liquid curable coating is a transparent liquid curable coating. 
KITTLE further teaches "The advantage of having this clear coat composition pre-coated on the transfer sheet is that the clear coat composition will be co-applied with the powder coating onto the substrate, resulting in a clear coat on top of the powder coating, which inhibits shrink of the powder coating during cure and makes the powder coating decoration less easy to be scratched off" (paragraph 10, lines 3-9). 
It would have been obvious to one of ordinary skill in the art to include the process of KITTLE in the process of MAIER and EIJI such that wherein the second liquid curable coating is a transparent liquid curing coating because KITTLE teaches that such processes would create a coating with decorations that is less likely to be scratched off.
As for claim 7, MAIER is silent on curing.
EIJI teaches "The present invention relates to a method for manufacturing a decorative sheet used for building interior materials such as walls and ceilings, furniture, storage furniture, cabinets, washstands, kitchen stands" (paragraph 1, lines 13-16), i.e. a method of fabricating a decor.
EIJI further teaches "A known method ... may be used for coating, and the coating is applied thicker than the embossing depth formed on the transparent master film 1. The UV curable resin 3 is preferably a solvent-free type ... FIG. 3 shows an ultraviolet ray from the transparent mother film side after the uneven embossed pattern 1 b surface of the transparent mother film 1 is brought into close contact with the ultraviolet curable resin before the ultraviolet curable resin 3 on the printing sheet 2 is cured ... then peeling the transparent. .. film 1" page 3, lines 86-97), i.e. i) providing a substrate; ii) apply a first liquid curable coating onto the substrate of step i); iii) placing an element having a structured surface onto the first liquid curable coating of step ii); iv) curing the first liquid curable coating while contacting the element with the liquid curable coating such that an intermediate product is produced such that when the ultraviolet curable resin is fully cured it must go through a phase in which it is partially cured, thus wherein the curing in step iv) comprises a step of partially curing the first liquid curable coating.
EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance (page 4, lines 135-145).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the embossed thermoplastic layer A of MAIER with the applied and UV-cured layer of EIJI such that the process includes the steps of i) providing a substrate; ii) apply a first liquid curable coating onto the substrate of step i); iii) placing an element having a structured surface onto the first liquid curable coating of step ii); iv) curing the first liquid curable coating while contacting the element with the liquid curable coating such that an intermediate product is produced such that when the ultraviolet curable resin is fully cured it must go through a phase in which it is partially cured, thus wherein the curing in step iv) comprises a step of partially curing the first liquid curable coating because EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance.
As for claim 8, MAIER is silent on the curing.
EIJI teaches "The present invention relates to a method for manufacturing a decorative sheet used for building interior materials such as walls and ceilings, furniture, storage furniture, cabinets, washstands, kitchen stands" (paragraph 1, lines 13-16), i.e. a method of fabricating a decor.
EIJI further teaches "A known method ... may be used for coating, and the coating is applied thicker than the embossing depth formed on the transparent master film 1. The UV curable resin 3 is preferably a solvent-free type ... FIG. 3 shows an ultraviolet ray from the transparent mother film side after the uneven embossed pattern 1 b surface of the transparent mother film 1 is brought into close contact with the ultraviolet curable resin before the ultraviolet curable resin 3 on the printing sheet 2 is cured ... then peeling the transparent. .. film 1" page 3, lines 86-97), i.e. wherein the first liquid curable coating comprises components selected from the group including thermal and radiation curable composition. 
EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance (page 4, lines 135-145).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the embossed thermoplastic layer A of MAIER with the applied and UV-cured layer of EIJI such that the process includes the steps of wherein the first liquid curable coating comprises components selected from the group including thermal and radiation curable composition because EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion  resistance and hardness and very excellent surface performance.
As for claim 9, MAIER and EIJI are silent on the second liquid curable coating.
KITTLE teaches "A process for coating a substrate comprising the sequential steps of (i) providing a transfer sheet provided with clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that, (ii) applying the transfer sheet onto the substrate with the coating in contact with the substrate, and (iii) curing the coating on the substrate" (abstract) and "applying a final transfer sheet provided with a clear coat layer and a printed powder coating, toner, or UV-curable ink on top of that onto the previously coated substrate with the powder coating toner, or UV-curable ink in contact with the previously coated substrate, g. optionally removing the transfer sheet from the coating, and h. curing the coating on the substrate" (paragraph 53-55), i.e. vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi) ... wherein step vi) includes the application of a release layer, the release layer provided with the second liquid curable coating, such that the second liquid curable coating is in contact with the surface texture of the intermediate product.
KITTLE further teaches "The clear coat on the transfer sheet can be submitted to a temporary fixing step in which it is heated to a temperature below its curing temperature in such a way that it is temporarily fixed on the transfer sheet. Alternatively, the clear coat on the transfer sheet is fully cured prior to the application of the powder coating. This curing can be performed by any method, including heat, air, or UV" (paragraph 18), i.e. wherein the second curable coating comprises radiation curable components selected form the group including ... UV curable resins.
KITTLE further teaches "The advantage of having this clear coat composition pre-coated on the transfer sheet is that the clear coat composition will be co-applied with the powder coating onto the substrate, resulting in a clear coat on top of the powder coating, which inhibits shrink of the powder coating during cure and makes the powder coating decoration less easy to be scratched off" (paragraph 10, lines 3-9).
It would have been obvious to one of ordinary skill in the art to include the process of KITTLE in the process of MAIER and EIJI such that vi) apply a second liquid curable coating onto the surface texture of the intermediate product; and vii) curing the product of step vi) ... wherein step vi) includes the application of a release layer, the release layer provided with the second liquid curable coating, such that the second liquid curable coating is in contact with the surface texture of the intermediate product. such that the surface texture obtained in step iv) is embedded in the cured second coating because KITTLE teaches that such processes would create a coating with decorations that is less likely to be scratched off. 
As for claim 10, MAIER and EIJI are silent on wherein the step vi) comprises a step of fully curing the first liquid curable coating and the second liquid curable coating.
KITTLE, as shown above in the rejection of claim 1, teaches a step of applying a second liquid curable coating to a first liquid curable coating, teaches further "The base coat may have been fully cured prior to the application of the transfer sheet onto the substrate. Preferably, however, this base coat layer has not been fully cured at that stage. Curing the base coat at a later stage, e.g. together with the powder coating, will prevent shrinkage of the powder coated image" (paragraph 32), i.e. wherein the step vi) comprises a step of fully curing the first liquid curable coating and the second liquid curable coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include that wherein the step vi) comprises a step of fully curing the first liquid curable coating and the second liquid curable coating in the combined process of MAIER, EIJI and KITTLE because KITTLE teaches that such process steps prevent shrinkage of the applied coatings.
As for claim 13, MAIER shows in Fig. 3 that wherein the outer surface of the product obtains after step vii) is flat.
As for claim 14, MAIER teaches that the "The patterns embossed on in accordance with the invention are in principle unrestricted in terms of their embossing depth and design, although the maximum embossing depth is predetermined by the thickness of the layer, wherein the designs can be imitations of natural materials such as wood, stone, textiles, a stucco structure or any pattern" (paragraph 22, lines 1-7), i.e. wherein the thickness of the applied embossed coating effects the embossing applied thereto and thereby the visual design of the final product.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the thickness of the applied coating such that a desired embossing depth and thereby desired visual effect is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 15, MAIER is silent on wherein the first liquid curable coating is a solvent free curable coating.
EIJI further teaches "A known method ... may be used for coating, and the coating is applied thicker than the embossing depth formed on the transparent master film 1. The UV curable resin 3 is preferably a solvent-free type ... FIG. 3 shows an ultraviolet ray from the transparent mother film side after the uneven embossed pattern 1 b surface of the transparent mother film 1 is brought into close contact with the ultraviolet curable resin before the ultraviolet curable resin 3 on the printing sheet 2 is cured ... then peeling the transparent. .. film 1" page 3, lines 86-97), i.e. wherein the first liquid curable coating is a solvent free curable coating.
EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance (page 4, lines 135-145).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the embossed thermoplastic layer A of MAIER with the applied and UV-cured layer of EIJI such that the process includes the steps of wherein the first liquid curable coating is a solvent free curable coating because EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance.
As for claim 16, MAIER teaches "wherein the layer D denotes one or more mutually bonded layers and is connected to the layer A directly, via a bonding layer or adhesive layer, by lamination or by mechanical connecting elements, wherein the layer D can for example have a thickness of 1 to 200 μm, advantageously 10 to 100 μm" (paragraph 27, lines 4-9).
Examiner notes that MAIER is silent on the thickness in g/m2. However, Examiner notes that MAIER also shows in Figures 3 and 4 that the layer D is thick enough to completely coat, fill and level out the embossing of A. As such, It would have been within the skill of the ordinary artisan at the time of effective filing to design the weight thickness of the coating D such that a desired leveling, filling and coating of the underlying embossing is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 17, Examiner notes that it is unclear whether the claims require that all the listed group (the metallic foil, aluminium foil, polymeric foil, polycarbonate foil, paper substrate, kraft paper and decor paper) all must have the claimed weight range, or if only the decor paper is limited to that weight range. Examiner will interpret the claim such that only the decor paper is limited to that weight range (decor paper having a weight range greater than 40 g/m2 and less than 20 g/m2).
MAIER teaches "In accordance with the invention, the decorative layer can comprise paper" (paragraph 20, lines 1-2), i.e. wherein in step i) the substrate is selected from the group including ... paper substrate.
As for claim 19, MAIER teaches "The layer D can then advantageously comprise one or more of the following layers: one or more additional ionomer layers, a covering layer, a UV protection layer, a layer of varnish, a moisture protection layer, a mechanical protection layer, a layer which prevents slipping, or a (heat-melt) adhesive layer; wherein the layer D can be transparent and/or can comprise a surface profile" (paragraph 28) wherein surface profile is analogous to a surface texture.
MAIER is silent on apply a third liquid curable coating onto the cured second coating of the composite obtained in vii); placing an element having a structured surface onto the third liquid curable coating; and curing the third liquid curable coating while contacting the element with the third liquid curable coating, wherein the third cured coating has a surface texture that is embossed with the structured surface of the element.
EIJI teaches "The present invention relates to a method for manufacturing a decorative sheet used for building interior materials such as walls and ceilings, furniture, storage furniture, cabinets, washstands, kitchen stands" (paragraph 1, lines 13-16), i.e. a method of fabricating a decor.
EIJI further teaches "A known method ... may be used for coating, and the coating is applied thicker than the embossing depth formed on the transparent master film 1. The UV curable resin 3 is preferably a solvent-free type ... FIG. 3 shows an ultraviolet ray from the transparent mother film side after the uneven embossed pattern 1 b surface of the transparent mother film 1 is brought into close contact with the ultraviolet curable resin before the ultraviolet curable resin 3 on the printing sheet 2 is cured ... then peeling the transparent ... film 1" page 3, lines 86-97), i.e. apply a third liquid curable coating onto the cured second coating of the composite obtained in vii); placing an element having a structured surface onto the third liquid curable coating; and curing the third liquid curable coating while contacting the element with the third liquid curable coating, wherein the third cured coating has a surface texture that is embossed with the structured surface of the element.
EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance (page 4, lines 135-145).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the embossed thermoplastic layer A of MAIER with the applied and UV cured layer of EIJI such that the process includes the steps of apply a third liquid curable coating onto the cured second coating of the composite obtained in vii); placing an element having a structured surface onto the third liquid curable coating; and curing the third liquid curable coating while contacting the element with the third liquid curable coating, wherein the third cured coating has a surface texture that is embossed with the structured surface of the element because EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Maier et al. US PGPub 2017/0217121 hereinafter MAIER in view of Eiji et al. JPH0478535A hereinafter EIJI, Kittle et al. US 2011/0217652 hereinafter KITTLE and Schum et al. US 2015/0367543 hereinafter SCHUM on claim 11 is maintained. The rejection is repeated below for convenience.
As for claim 11, MAEIR is silent on the element having a structure surface. 
EIJI further teaches "A known method ... may be used for coating, and the coating is applied thicker than the embossing depth formed on the transparent master film 1. The UV curable resin 3 is preferably a solvent-free type ... FIG. 3 shows an ultraviolet ray from the transparent mother film side after the uneven embossed pattern 1 b surface of the transparent mother film 1 is brought into close contact with the ultraviolet curable resin before the ultraviolet curable resin 3 on the printing sheet 2 is cured ... then peeling the transparent. .. film 1" page 3, lines 86-97), and further that the "transparent thermoplastic film on which the embossed patterned is formed is adhered to the surface, and the resin is cured by irradiating the transparent film with ultraviolet rays" (page 2, lines 1-3), wherein the transparent film is a patterned thermoplastic film, i.e. wherein in step iii) the element having the structure surface is selected from the group including ... thermoplastic foil.
EIJI teaches "one pattern unit is composed of a pattern having a parallel straight line or a group of cured lines having a groove-like uneven shape in the same direction with a fine interval of 40 to 300 μm ... with a depth of 1 to 20 μm" (page 2, lines 3-8), i.e. a range that overlaps with in a depth of 2 to 200 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance (page 4, lines 135-145).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the embossed thermoplastic layer A of MAIER with the applied and UV-cured layer of EIJI such that the process includes the wherein the element having a structured surface is selected from the group including textured foil because EIJI further teaches that such a process results in a sheet with the desired design effect as well as abrasion resistance and hardness and very excellent surface performance.
EIJI is silent on how the structure is imparted to the thermoplastic foil.
SCHUM teaches "The present invention relates to a process for the production of three-dimensional patterns in plastic mouldings" (abstract, lines 1-2).
SCHUM further teaches "The introduction of the transparent plastic melt into the injection mould cavity is preferably carried out under increased pressure and at elevated temperature, in each case depending on the materials used. The temperature of the plastic melt here is at least as high as the glass transition  temperature T G of the plastic component of the thermoplastic sheet and is preferably above this. Due to the action of the hot plastic melt and the pressure that the molten transparent plastic material exerts on the pigmented thermoplastic sheet during the introduction into the injection mould cavity, the thermoplastic sheet reaches a temperature which allows mechanical deformation of the sheet" (paragraph 53, lines 10-20), i.e. pressing a pattern into the thermoplastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the structured surface is applied to the element by ... pressing in the process of MAIER, EIJI, and KITTLE because SCHUM teaches such a process allows for the creation of a desired pattern on the surface of a desired thermoplastic article.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Maier et al. US PGPub 2017/0217121 hereinafter MAIER in view of Eiji et al. JPH0478535A hereinafter EIJI, Kittle et al. US 2011/0217652 hereinafter KITTLE and Onishi et al. US Patent Number 6,245,429 hereinafter ONISHI on claim 11 is maintained. The rejection is repeated below for convenience.
As for claim 11, MAIER, EIJI and KITTLE are silent on wherein the second liquid curable coating comprises components selected from the group including (meth)acrylates, urethanes and phenol formaldehyde resins or combinations thereof.	
ONISHI teaches "A protect layer transfer sheet of the present invention comprises a substrate" (abstract, line 1-2) and "The present invention relates to a protect layer transfer sheet in which a protect layer is disposed on a substrate to be separable therefrom, and particularly relates to a protect layer transfer sheet which can surely transfer a protect layer onto a printed product" (column 1, lines 4-7).
ONISHI further teaches "the single-ply structure of the thermally 55 transferable protect layer 4 as in the protect layer transfer sheet 102 can enhance transparency of the protect layer, and it can also enhance the highest optical density of the image covered with the protect layer, thereby achieving improvement of quality of the image" (column 8, lines 54-59).
ONISHI teaches "The following resins may be exemplified as the resin for formation of the protect layer: polyester resin, polystyrene resin, acrylic resin, polyurethane resin, acrylic urethane resin, silicone-modified resin derived from those resins, a mixture of those resins, ionizing radiation hardenable resin, and ultraviolet shielding resin" (column 13, lines 13-18), i.e. wherein a protective coating comprises components selected form the group including ... urethanes.
It would have been obvious to one of ordinary skill in the art to use the polyurethane of ONISHI as the second liquid curable coating in the combined process of MAIER, EIJI and KITTLE such as wherein the second liquid curable coating  comprises components selected from the group including ... urethanes because ONISHI teaches that those components help form transparent and protective coatings.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Maier et al. US PGPub 2017/0217121 hereinafter MAIER in view of Eiji et al. JPH0478535A hereinafter EIJI, Kittle et al. US 2011/0217652 hereinafter KITTLE and Ikeda et al. US PGPub 2018/0186132 hereinafter IKEDA on claim 12 is maintained. The rejection is repeated below for convenience.
As for claim 12, MAIER, EIJI and KITTLE are silent on wherein one or more additional layers of liquid curable coating are applied on the product obtained after vii) and subsequently cured.
IKEDA teaches "A decorated sheet according to the present disclosure consists of a plurality of resin layers" (abstract, line 1-2) and "In the decorated sheet of the eighth aspect of the present invention, the top coat layer consists of the resin layer comprising the nano-sized additive, and comprises a dispersant as the nano-sized additive and inorganic fine particles" (paragraph 30).
IKEDA teaches "Also, it is possible to provide a decorated sheet which comprises a transparent resin layer and a top coat layer having high transparency from the aesthetics viewpoint and excellent surface abrasion resistance and postprocessing resistance not allowing an influence of postprocessing such V-groove bending processing, satisfies the technical criteria for a noncombustible material, and even the carbon dioxide emissions of which can be reduced when disposed of, because the decorated sheet has a transparent resin layer containing a nano-sized nucleating agent, a top coat layer containing a nano-sized dispersant and inorganic fine particles, and a primary film layer containing a nanosized dispersant and an inorganic filler" (paragraph 54).
IKEDA further teaches "The top coat layer 4 is obtained by applying a resin material or a resin composition and, as necessary, drying and curing the coating film" (paragraph 125), i.e. applying an additional layer of liquid curable coating on a product ... and subsequently cured.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the top coat of IKEDA in the process of MAIER, EIJI and KITTLE such that wherein one or more additional layers of liquid curable coating are applied on the product obtained after vii) and subsequently cured because IKEDA teaches that adding such a layer provides high transparency and excellent surface abrasion resistance and postprocessing resistance.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.
Applicant’s principal argument(s) is/are:
(a) Applicant argues that each piece of prior art individually fails to teach all aspects of the claim.
(b) Applicant further argues that there are not pointers that would lead one of ordinary skill in the art to make the invention from the prior art used in the rejection.

In response please consider the following remarks:
(a) Examiner points out that that art does not need to anticipate an invention to render that invention obvious. Simply because Maier, Kittle and Eiji do not individually teach the invention, does not mean they cannot be viewed together and render such an invention obvious. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(b) Examiner notes that Applicant’s arguments ignore that motivation for each combinations was specifically provided in the rejection. Applicant merely alleges that there are no pointers while ignoring the specific rationales provided in the rejection.

As such Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717